Exhibit 10.28

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

Confidential

Execution Version

MANUFACTURING AND SERVICES AGREEMENT

THIS MANUFACTURING AND SERVICES AGREEMENT (this “Agreement”) is made and entered
into as of November 2, 2016 (the “Effective Date”), by and between Paratek
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, with an address at 75 Park Plaza, 4th Floor, Boston, Massachusetts
02116, United States (“Paratek”) and CIPAN ̵̶ Companhia Industrial Produtora de
Antibióticos, S.A., a corporation organized and existing under the laws of
Portugal with an address at Rua da Estação, no42, 2600-726 Castanheira do
Ribatejo, Portugal (“CIPAN” and, collectively with Paratek, the “Parties”, and
each, a “Party”).

RECITALS

WHEREAS, CIPAN is experienced in the manufacture of active pharmaceutical
ingredients in the antibiotic field;

WHEREAS, [* * *] to manufacture increased quantities of Minocycline HCI
precursor meeting the Specifications (“Minocycline Starting Material”) and to
manufacture crude Omadacycline meeting the Specifications (“Crude Omadacycline”
and, collectively with the Minocycline Starting Material, the “Products”, and
each, a “Product”);

WHEREAS, Paratek intends to purify or have purified Crude Omadacycline into
Omadacycline and develop, market and sell Paratek Products (as defined below),
including pharmaceutical products containing Omadacycline as the active
pharmaceutical ingredient; and

WHEREAS, Paratek desires to have CIPAN manufacture the Products for Paratek and
CIPAN desires to do so all on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

DEFINITIONS

1.1Definitions.  As used in this Agreement, the following capitalized terms have
the meanings indicated below:

1.1.1“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with that Person at any time during the period for which the determination of
affiliation is being made.  The term “control,” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”), as used in this Section 1.1.1 with respect to any Person, means the
possession, directly or indirectly, of the power to elect a majority of the
board of directors (or other governing body) or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

1.1.2“Agreement” has the meaning set forth in the preamble hereto.

1.1.3“Approval Date” means, with respect to any Batch, the date on which such
Batch is approved for release by CIPAN’s quality assurance group in accordance
with the Quality Agreement.

1.1.4“Approved Supplier” means any supplier that (a) has been approved with
respect to quality standards by either Paratek or CIPAN and, in the event such
approval was given by CIPAN, (b) has been agreed to by Paratek by way of
Paratek’s approval of the Quality Agreement in which such supplier has been set
forth.

1.1.5“Batch” means, with respect to a Product at any given time, a discrete
output or isolation from a set of unit operations described in the then-current
batch record instructions for such Product.  The batch size for each Product
shall be related to the capacity of a given equipment train and is dependent on
the maximum utilization of the bottle-neck reactor or vessel.  As of the
Effective Date, a Batch of Minocycline Starting Material is [* * *] and a Batch
of Crude Omadacycline is [* * *].

1.1.6“Business Day” means a day on which banking institutions in Boston,
Massachusetts and Castanheira do Ribatejo, Portugal are open for business.

1.1.7“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on March 31,
June 30, September 30 or December 31; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first complete Calendar Quarter thereafter and (b) the last Calendar Quarter
of the Term shall end upon the effective date of expiration or termination of
this Agreement.

1.1.8“Calendar Year” means each successive period of twelve (12) consecutive
months commencing on January 1 and ending on December 31; provided, however,
that (a) the first Calendar Year of the Term shall begin on the Effective Date
and end on December 31, 2016; and (b) the last Calendar Year of the Term shall
end on the effective date of expiration or termination of this Agreement.

1.1.9“Change of Control” means any transaction or series of transactions wherein
(a) the voting securities of CIPAN outstanding immediately prior thereto cease
to represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such transaction or transactions; (b) the
stockholders or equity holders of CIPAN approve a plan of complete liquidation
of CIPAN, or an agreement for the sale or disposition by CIPAN of all or
substantially all of CIPAN’s assets, other than to an Affiliate; (c) a Third
Party becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of CIPAN or (d)
substantially all of CIPAN’s business or assets which relate to this Agreement
are sold or otherwise transferred to a Third Party.

1.1.10“CIPAN” has the meaning set forth in the preamble hereto.

1.1.11“CIPAN Improvement” means any Invention that [* * *].

1.1.12“CIPAN Representatives” has the meaning set forth in Section 13.1.2.

- 2 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

1.1.13“CIPAN Technology” means (a) all intellectual property and embodiments
thereof, including any Inventions, owned by CIPAN or its Affiliates as of the
date hereof that are not Paratek Technology or Joint Technology and (b) the
CIPAN Improvements.

1.1.14“Confidential Information” means, with respect to any Party, such Party’s
technology, data, know-how, or information whether written or oral, technical or
non-technical, including, but not limited to, financial statements, reports,
pricing, trade secrets, secret processes, formulae, samples, customer data
(including, but not limited to, customer lists), the formulation of
pharmaceutical dosage forms and compounds, manufacturing procedures,
manufacturing processes, manufacturing equipment, manufacturing batch records,
plant layouts, product volumes, quality control procedures, and quality control
standards and the like, that is disclosed to the other Party.  Confidential
Information of Paratek shall include Manufacturing Information and Paratek
Technology.

1.1.15“Crude Omadacycline” has the meaning set forth in the recitals hereto.

1.1.16“Current Good Manufacturing Practice” or “cGMP” means, at any given time,
the current standards for the manufacture of pharmaceuticals, as set forth in
the FD&C Act and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good manufacturing practice as are required
by the applicable laws and regulations of countries in which Products are
intended to be sold, to the extent such standards are not inconsistent with GMP
under the FD&C Act.

1.1.17“Effective Date” has the meaning set forth in the preamble hereto.

1.1.18“Facility” means CIPAN’s facility located at Rua da Estação, no42, Vala do
Carregado, 2600-726 Castanheira do Ribatejo, Portugal or any other facility
approved in writing by the Parties for the Manufacture of Products.

1.1.19“FDA” means the United States Food and Drug Administration or any
successor entity thereto.

1.1.20“FD&C Act” means the Federal Food, Drug and Cosmetic Act, as the same may
be amended or supplemented from time to time.

1.1.21“Firm Forecast Period” has the meaning set forth in Section 2.2.

1.1.22“Force Majeure Event” has the meaning set forth in Article 16.

1.1.23“Indemnified Party” has the meaning set forth in Section 13.1.3.

1.1.24“Indemnifying Party” has the meaning set forth in Section 13.1.3.

1.1.25“Initial Term” means the [* * *] period commencing on the Effective Date.

1.1.26“Inspection Period” has the meaning set forth in Section 9.2.1.

- 3 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

1.1.27“Invention” means any development, information, invention, improvement,
know-how, data or intellectual property, whether or not reduced to practice and
whether or not patentable.

1.1.28“Joint Technology” has the meaning set forth in Section 11.1.3.

1.1.29“Laboratory” has the meaning set forth in Section 9.3.1.

1.1.30“Latent Defect” shall mean any defect in a Product that is not reasonably
discoverable through Paratek’s (or Paratek’s designee’s) normal incoming goods
inspection verification methods and procedures, such methods and procedures to
be in accordance with the Quality Agreement. By way of example only, the
discoloration of a Product over time due to the presence of an excipient that is
not compliant with the Specifications would constitute a Latent Defect.

1.1.31“Losses” has the meaning set forth in Section 13.1.1.

1.1.32“Manufacture,” “Manufactured” or “Manufacturing” means all activities
involved in the production of Products to be supplied to Paratek or its
Affiliates hereunder, including the preparation, formulation, finishing,
testing, storage and packaging for shipment of Products and the handling,
storage and disposal of any residues or wastes generated thereby.

1.1.33“Manufacturing Information” means all information and data relating to the
Manufacture of Products provided by Paratek to CIPAN hereunder, including the
Specifications, Methods of Analysis and all formulas and processes.

1.1.34“Materials” means all materials, including all raw materials and
ingredients required for the Manufacture of Products.

1.1.35“Methods of Analysis” means the methods of analysis for the Products set
forth in the Quality Agreement, as such Quality Agreement may be amended from
time to time in accordance with its terms.

1.1.36“Minocycline Starting Material” has the meaning set forth in the recitals
hereto.

1.1.37“Paratek” has the meaning set forth in the preamble hereto.

1.1.38“Paratek Improvement” means any Invention [* * *].

1.1.39[* * *]

1.1.40“Paratek Licensee” means any Third Party to whom Paratek grants a license
or a right to research, develop, make, have made, use, sell, have sold, import,
export or otherwise exploit a Product or Paratek Product.

1.1.41“Paratek Product” means any pharmaceutical product owned, controlled or
sold by Paratek, its Affiliates or Paratek Licensees that incorporates or is
derived from a Product.

- 4 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

1.1.42“Paratek Representatives” has the meaning set forth in Section 13.1.1.

1.1.43“Paratek Technology” means (a) all intellectual property and embodiments
thereof, including any Inventions, owned by Paratek as of the Effective Date
that are not Joint Technology and (b) the Paratek Improvements.

1.1.44“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.1.45“Person” means any natural person, corporation, general partnership,
limited partnership, proprietorship, other business organization, trust, union,
association or governmental authority.

1.1.46“Product” and “Products” have the meaning set forth in the recitals
hereto.

1.1.47“Quality Agreement” has the meaning set forth in Section 8.1.

1.1.48“Recall” means any recall, withdrawal or corrective action (whether
voluntary or mandatory) or issue of an “NDA Field Alert” (as defined in 21 CFR
314.81).  

1.1.49“Regulatory Approval” means all authorizations by the competent Regulatory
Authorities which are required for the manufacture, marketing, promotion,
pricing and sale of a Product in a given country or regulatory jurisdiction in
the Territory.

1.1.50“Regulatory Authority” means any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity involved in the granting of Regulatory Approval for Products
in the Territory.

1.1.51“Reimbursement Reduction” has the meaning set forth in Section 7.3.1.

1.1.52“Rejection Notice” has the meaning set forth in Section 9.2.1.

1.1.53“Renewal Term” means each consecutive [* * *] period commencing on the
expiration of the Initial Term or immediately preceding Renewal Term, until this
Agreement is terminated pursuant to Article 14.

1.1.54“Rolling Clinical Forecast” has the meaning set forth in Section 2.2.

1.1.55“Rolling Commercial Forecast” has the meaning set forth in Section 2.2.

1.1.56“Rolling Forecast” means a Rolling Clinical Forecast or a Rolling
Commercial Forecast, as applicable.

1.1.57“Scope of Work” has the meaning set forth in Section 3.1.

1.1.58“Seizure” means any action by FDA or any other Regulatory Authority to
detain or destroy Product or prevent the release of Product.

- 5 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

1.1.59“Services” has the meaning set forth in Section 3.1.

1.1.60[* * *]

1.1.61“Specifications” means the specifications for the Products set forth in
the Quality Agreement, as such Quality Agreement may be amended from time to
time in accordance with its terms.

1.1.62“Supply Price” has the meaning set forth in Section 7.1.

1.1.63“Term” means, in the aggregate,  the Initial Term and all Renewal Terms,
if any.

1.1.64“Territory” means the United States of America and its territories and
possessions and any other countries in the world added to the definition of
“Territory” pursuant to Section 2.6.

1.1.65“Third Party” means any Person other than Paratek, CIPAN and their
respective Affiliates.

1.1.66“Tufts” has the meaning set forth in Section 11.4.

1.1.67“Tufts License” has the meaning set forth in Section 11.4.

1.1.68“Tufts Technology” has the meaning set forth in Section 11.4.

1.2Construction of Certain Terms and Phrases.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the term “or” shall have the inclusive
meaning of the term “and/or”; (iv) “including” and its cognates shall have the
non-limiting meaning of “including, without limitation”; (v) the term “will”
shall have the same meaning and import as the term “shall”; (vi) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (vii) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; and (viii) Article and Section headings
shall not affect the meaning or construction of any provision of this Agreement.

2.

GENERAL; FORECASTS and ORDERS

2.1Manufacture.  CIPAN shall Manufacture and supply Products to Paratek or
Paratek’s designee in such quantities and at such times as ordered by Paratek
pursuant to the terms of this Agreement in exchange for payment of the
applicable Supply Price for such Products.  During the Term, CIPAN shall
maintain the resources necessary to Manufacture Products pursuant to the terms
of this Agreement and shall provide, at its own expense, all Materials and labor
necessary to do so.

- 6 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

2.2Forecasts.  Within [* * *] after the Effective Date, Paratek shall submit to
CIPAN a forecast of clinical supply of Products that Paratek anticipates
ordering from CIPAN during the  [* * *] period (broken down by Product and by
month and, if applicable, country in the Territory) following the date of such
forecast and Paratek shall update such forecast on a rolling [* * *] basis every
[* * *] thereafter (each, a “Rolling Clinical Forecast”) until Paratek no longer
requires any clinical supply of Products.  Beginning [* * *] prior to the
anticipated launch of a Paratek Product in the Territory and for the remainder
of the Term, Paratek shall submit to CIPAN a forecast of commercial supply of
Products that Paratek anticipates ordering from CIPAN during the  [* * *] period
(broken down by Product and by month and, if applicable, country in the
Territory) following the date of such forecast and Paratek shall update such
forecast on a rolling [* * *] basis every [* * *] thereafter (each, a “Rolling
Commercial Forecast”), provided that Paratek shall provide an updated Rolling
Commercial Forecast within [* * *] after such Paratek Product receives
Regulatory Approval by the applicable Regulatory Authority in a country in the
Territory. Paratek shall place purchase orders for at least the quantity of each
Product specified in the first [* * *] of each such Rolling Clinical Forecast or
Rolling Commercial Forecast (such period, the “Firm Forecast Period”) and the
remaining [* * *] of such forecast shall be a good faith estimate.  Except as
set forth in the immediately preceding sentence, Paratek shall not be required
to order any fixed minimum quantity of either Product, notwithstanding any
forecast or prior course of dealing.

2.3Orders.  Paratek may submit purchase orders for Products to CIPAN from time
to time during the Term and at least [* * *] prior to the requested date of
delivery. Each purchase order shall specify (a) the quantity of each Product
ordered for delivery; and (b) the delivery date for that order.  CIPAN shall
Manufacture and supply Products in accordance with this Agreement and each
applicable purchase order.  Within five (5) Business Days after receiving any
purchase order from Paratek, CIPAN shall accept such purchase order in writing
provided it has been submitted and is otherwise in accordance with the terms and
conditions of this Agreement and shall provide Paratek with a Manufacturing
schedule for the Products subject to such purchase order.   Notwithstanding the
foregoing, with respect to any of the [* * *] in the then most recent Firm
Forecast Period, CIPAN  may reject, by written notice to Paratek, any portion of
any purchase order to the extent that fulfilling the entirety of such purchase
order would cause the aggregate number of units of a Product supplied by CIPAN
during such month to exceed [* * *] of the units of such Product forecast for
such month in the applicable Rolling Forecast; provided, however, that CIPAN
will use its reasonable efforts to, but shall not be obligated to, supply such
Product in excess of such [* * *] quantity.   Paratek may cancel any firm
purchase order (in whole or in part) at any time prior to the delivery for any
quantity of a Product that CIPAN has not completed Manufacturing pursuant to
such purchase order at the time that notice of cancellation is received by
CIPAN, provided that, if CIPAN has commenced but not completed the Manufacture
of such Product pursuant to such firm purchase order, [* * *].

2.4Priority of Supply.  CIPAN and its Affiliates shall (a) maintain capacity in
the Facility to fill Paratek’s forecasted orders for each Product in a manner
consistent with this Agreement, including purchase orders placed hereunder and
(b) fill Paratek’s purchase orders placed pursuant to this Agreement for each
Product prior to filling any orders of any other customer in the event of a
labor, materials or capacity shortage.

2.5[* * *]

- 7 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

2.6Territory Expansion.  At any time during the Term, Paratek may provide
written notice to CIPAN of its desire to expand the Territory under this
Agreement with respect to one (1) or both Products to include one (1) or more
additional countries or territories.  Promptly following such notification, the
Supply and Quality Committee shall meet to discuss any expansion of CIPAN’s
Manufacturing capabilities that would be necessitated by such expansion in
accordance with clause (b) of Section 4.3 and the Parties shall use good faith
commercially reasonable efforts to execute an amendment that (a) amends the
definition of “Territory” under Section 1.1.64 to include such additional
countries or territories and (b) modifies the provisions of this Agreement as
necessary in order to reflect the regulatory requirements of such additional
countries or territories.  For clarity, Paratek shall not be obligated to amend
the definition of Territory at any point during the Term.

2.7Supply to Paratek Licensees.  In the event Paratek delivers a written request
to CIPAN requesting that CIPAN engage in negotiations with a Paratek Licensee on
the terms of a definitive agreement pursuant to which CIPAN would Manufacture
and supply one (1) or both Products to such Paratek Licensee or a designee of a
Paratek Licensee, CIPAN shall use commercially reasonable good faith efforts to
negotiate and execute such agreement on substantially the same terms of this
Agreement (including pricing, orders, forecasting, delivery, non-conformance,
failure to supply, term and termination).  

3.

Services

3.1Scopes of Work.  CIPAN shall perform for Paratek certain services related to
the development, technology transfer and Manufacturing (including scale-up and
validation) of the Products (the “Services”) as set forth in one (1) or more
statements of work to be mutually agreed by the Parties and attached as addenda
to this Agreement (each, a “Scope of Work”).   Each Scope of Work shall be
automatically incorporated by reference into and governed by the terms and
conditions of this Agreement.  A Scope of Work shall include the scope of
Services to be provided by CIPAN, any deliverables or milestones in connection
with such Services, the fees payable for such Services, the applicable standard
of service to be provided and any other relevant terms and conditions not
already set forth in this Agreement.  In the event of any conflict between this
Agreement and any Scope of Work, the terms of this Agreement shall govern unless
the Scope of Work explicitly states that its terms and conditions are to
supersede this Agreement.  The Parties may amend the activities or costs set
forth in any Scope of Work by mutual written agreement.

3.2Fees. As part of a Scope of Work, the Parties will negotiate reasonable costs
for the Services to be performed by CIPAN for Paratek under such Scope of
Work.  CIPAN shall submit a cost estimate to Paratek for any such Service, and
shall not commence any such Service until Paratek provides written notice of its
approval of such cost estimate (or the Parties otherwise mutually agree on the
costs for such Service).  As a general principle, any such cost estimate shall
reflect [* * *].

- 8 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

4.

SUPPLY AND QUALITY COMMITTEE

4.1Composition. The Supply and Quality Committee shall be comprised of an equal
number of representatives of each Party.  Each Party shall appoint its
respective representative to the Supply and Quality Committee within thirty (30)
days of the Effective Date, and from time to time, may substitute one (1) or
more of its representatives, in its sole discretion, effective upon notice to
the other Party of such change.  All Supply and Quality Committee
representatives shall have appropriate expertise, seniority, decision-making
authority and relevant expertise in matters related to the Manufacturing and
supply of Products.  

4.2Meetings. The Supply and Quality Committee shall meet as necessary to carry
out its duties under Section 4.3, but no more often than once per Calendar
Quarter, unless otherwise agreed by its members.  Unless otherwise agreed by the
Parties, each Party will request that one or more of its executive officers
attend one meeting of the Supply and Quality Committee each Calendar Year.  The
Supply and Quality Committee shall meet in-person at Paratek or CIPAN or,
alternatively, by means of teleconference, videoconference or other similar
communications equipment.

4.3Supply and Quality Committee Responsibilities.  The Supply and Quality
Committee shall provide a forum for the discussion, coordination and review of
all activities under this Agreement (including under any Scope of Work), and
shall in particular have responsibility for the following: (a) reviewing key
metrics for each Product’s production and quality, and reviewing and monitoring
any required remediation with respect to production and quality for each
Product; (b) reviewing CIPAN’s capacity and short-term and long-term planning
for clinical and commercial supply of each Product, including anticipating any
capacity shortfalls and discussing the cost allocation of investments required
to increase capacity or improve efficiencies; (c) reviewing and discussing draft
Scopes of Work; (d) discussing the cost allocation, if any, of extraordinary
costs incurred by CIPAN in connection with the Manufacture of Products or
provision of Services; (e) establishing resource priorities and resolving
resource conflicts; and (f) establishing and monitoring a process improvement
incentive program.

4.4Decision-Making. All of each Party’s representatives on the Supply and
Quality Committee shall collectively have one (1) vote with respect to decisions
before the Supply and Quality Committee.  All decisions of the Supply and
Quality Committee must be made by unanimous consent, which shall be documented
in written minutes of the Supply and Quality Committee and signed by a
representative of each Party.

5.

[* * *] ALTERNATIVE SUPPLY

5.1[* * *]

5.2Alternative Supply.  At any time during the Term, Paratek may elect to
qualify one (1) or more alternative manufacturing facilities (whether owned by a
Third Party, Paratek or by one of Paratek’s Affiliates) to Manufacture the
Products (each, a “Backup Supplier”).  Paratek shall be responsible for any
costs associated with qualifying Backup Suppliers.  [* * *]  CIPAN shall use
commercially reasonable efforts to cooperate with the qualification of any
Backup Supplier, including (a) technology transfer of all CIPAN Technology,
Joint Technology and, to the extent in its possession, Paratek Technology,
necessary or useful for the Manufacture of the Products; provided that, to the

- 9 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

extent that such technology and know-how constitutes CIPAN Confidential
Information it shall be subject to the provisions of Article 15 and Paratek’s
designated Backup Supplier shall be required to enter into a confidentiality
agreement with CIPAN containing substantially the same terms as Article 15 and
(b) providing Paratek and any Backup Supplier with consulting services related
to the Manufacture, quality control and quality assurance of the Products.  
Paratek shall reimburse CIPAN for performing such services described in the
preceding sentence at [* * *] within [* * *] of invoice.

6.

DELIVERY; FAILURE TO SUPPLY

6.1Delivery.  All Products shall be delivered [* * *].  CIPAN will notify
Paratek at least ten (10) Business Days prior to any shipment of Product.  Time
is of the essence for all deliveries of Products.  CIPAN shall ensure that all
Product held in storage is stored in accordance with the Specifications until
delivery to Paratek under this Agreement and that all storage areas meet cGMP
requirements.  CIPAN shall hold title to and bear all risk of loss or damage to
Products and Materials prior to such item’s delivery to Paratek or its designee
hereunder.  In the event of any delay in delivery of Product from the delivery
date on the applicable purchase order for such Product, if such delay is: [* *
*], unless, in each case ((a) and (b)), such delay is due to a Force Majeure
Event causing a worldwide shortage of the applicable Materials, in which case
Article 16 shall apply.

6.2Manufacturing Date. CIPAN shall schedule its Manufacturing operations so that
all Products delivered have the maximum shelf life possible and in any event no
Minocycline Starting Material delivered hereunder shall have less than [* * *]
of shelf life remaining at the time of delivery.  If Product is delivered to
Paratek or Paratek’s designee whose shelf life does not conform to the
requirements set forth in this Section 6.2, CIPAN shall promptly, at its cost
and expense, refund or replace the non-conforming Product upon Paratek’s
request.

6.3Material Failure of Supply.  If CIPAN, for any reason, fails to supply at
least [* * *] of the units of any Product required to be delivered by CIPAN
pursuant to valid purchase orders placed by Paratek during any period of [* * *]
or longer beginning on the requested delivery date, in addition to and without
limiting any other remedies available to Paratek, Paratek shall be entitled to
notify CIPAN of its intent to source from the Backup Supplier all or any of the
Products [* * *].  

6.4Notice of Failure to Supply.   If CIPAN is unable or anticipates that it will
be unable to supply Products meeting Paratek’s forecasted requirements of any
Product(s) in a timely manner at any time during the Term, CIPAN shall provide
prompt written notice to Paratek.  Following such notice, the Parties shall
discuss  in good faith how to prevent or mitigate such inability to supply,
including (i) an expansion of the Facility’s capacity and (ii) the ability of
Paratek to seek [* * *] from a Backup Supplier(s).   CIPAN shall implement in
good faith any reasonable suggestions of Paratek to prevent or mitigate such
inability to supply at its own expense unless otherwise mutually agreed upon by
the Parties.

- 10 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

7.

PRICE AND PAYMENT

7.1Supply Price.  The price of Products to be sold to Paratek during the Term
shall be based on the annual volume of each Product ordered by Paratek as set
forth in Exhibit A attached hereto, subject to adjustment as set forth in
Sections 6.1, 7.2 and 7.3 (such price for a Product, the “Supply Price” for such
Product).  For clarity, the Supply Price for Minocycline Starting Material under
this Agreement shall be invoiced separately from the Supply Price for Crude
Omadacycline but, for the avoidance of doubt, to the extent Minocycline Starting
Material supplied by CIPAN hereunder is used in the Manufacture of Crude
Omadacycline by CIPAN hereunder, Paratek will only be charged once for the
Minocycline Starting Material (i.e. not also as a component of the Crude
Omadacycline).

7.2Price Adjustments.

7.2.1The Supply Price of Crude Omadacycline may be adjusted by the mutual
agreement of the Parties upon the finalization of the final costs of
Manufacturing Crude Omadacycline following the completion of Manufacture of the
[* * *] registration batch of Crude Omadacycline.

7.2.2Beginning prior to [* * *], the Supply Price for each Product for the next
Calendar Year shall be adjusted by mutual agreement of the Parties on a yearly
basis at least [* * *] prior to the beginning of such Calendar Year, such
adjustment to reflect: [* * *].  CIPAN will permit Paratek to promptly review
such portions of its internal records, books and any other materials that are
necessary in order to substantiate CIPAN’s proposed Supply Price for a Product
or any adjustment to the Supply Price for a Product, such materials to be
considered CIPAN’s Confidential Information hereunder.  For clarity, Paratek
shall have no right to review CIPAN’s records regarding other activities or
products that are not relevant to the proposed Supply Price for a Product or any
adjustment thereto as set forth in this Section 7.2.2.

7.3[* * *]

7.4Payment.  CIPAN shall invoice Paratek for Products on or after the Approval
Date and shall only charge Paratek for Products that are shipped to Paratek or
Paratek’s designee pursuant to this Agreement.   Paratek shall pay CIPAN for all
supplied quantities of conforming Products within [* * *] from the date of
invoice receipt; provided that, pending resolution regarding any disagreement
between the Parties as to conformance of a Product to the requirements of this
Agreement or the Quality Agreement, Paratek is not obligated for any payment
with respect to any Product Paratek believes to be non-conforming.  In this
Agreement, unless expressly otherwise stated, all references to money or
payments means US Dollars and all payments made hereunder shall be made in that
currency.

7.5Taxes and Other Charges.  All Product prices are inclusive of taxes, shipping
costs to the point of delivery, customs duties and other charges.  Paratek and
CIPAN shall cooperate to eliminate or minimize the amount of any such taxes
imposed on the transactions contemplated in this Agreement.  Paratek is not
responsible for any penalties or interest related to the failure of CIPAN to
collect sales, use, VAT or similar taxes.

- 11 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

8.

COMPLIANCE, QUALITY AND ENVIRONMENTAL

8.1Quality Agreement.  The Parties shall use good faith reasonable efforts to
enter into a  commercial pharmaceutical product quality agreement (the “Quality
Agreement”) within sixty (60) days of the Effective Date.  Each Party agrees to
perform its respective obligations under the Quality Agreement in accordance
with such agreement.  

8.2Compliance with Law.  CIPAN shall conduct its Manufacturing operations
hereunder in a safe and prudent manner, in compliance with all applicable laws
and regulations (including, but not limited to, those dealing with occupational
safety and health, those dealing with public safety and health, those dealing
with protecting the environment, and those dealing with disposal of wastes), and
in compliance with all applicable provisions of this Agreement and the Quality
Agreement.  CIPAN shall obtain all necessary registrations and permits
pertaining to activities contemplated by this Agreement and the Quality
Agreement.  To the extent necessary for the Regulatory Approval of Products,
CIPAN shall permit the inspection of the Facility by Regulatory Authorities and
shall supply all documentation and information requested by Paratek to obtain or
maintain Regulatory Approval of Products.

8.3Manufacturing Quality. CIPAN shall obtain all Materials from Approved
Suppliers and shall pay such suppliers on a timely and current basis.  All
Products shall be Manufactured at the Facility. CIPAN shall sample and analyze
all Materials upon receipt to ensure that such Materials are free of defects and
meet the applicable specifications therefor.  CIPAN shall take all necessary
steps to prevent contamination and cross contamination of Products.  Products
shall be unadulterated and free from contamination, diluents and foreign matter
in any amount.  

9.

QUALITY AUDITS; Testing and Inspection of the Products

9.1Inspection and Auditing Rights.  Paratek and its representatives shall have
the right, at Paratek’s expense, to audit, inspect and observe the Facility, the
performance by CIPAN of its obligations under this Agreement and the Quality
Agreement, CIPAN’s compliance with applicable laws and regulations in the
performance of its obligations under this Agreement and the Quality Agreement,
and the handling, Manufacture, testing, inspection, storage, disposal and
transportation of the Product by CIPAN and its permitted subcontractors, during
normal business hours and upon at least [* * *] prior notice, provided that, [*
* *]  CIPAN shall make available to Paratek all relevant records and reports and
Paratek shall have the right to copy all such records and reports.  CIPAN agrees
to respond to Paratek’s audit findings within [* * *] of receipt of Paratek’s
audit report, to take prompt corrective action to remedy any observed violations
of the terms of this Agreement, the Quality Agreement or of applicable law or
regulations and to be responsive to the recommendations contained therein.  Such
audits may be conducted no more than [* * *] at [* * *] expense, provided that
Paratek may also conduct follow-up audits or inspections at [* * *] expense at
any time or times during a Calendar Year that are directed at [* * *].

- 12 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

9.2Product Rejection and Inspection.  

9.2.1Paratek shall have a period of [* * *] from the date of Paratek’s delivery
of Products (the “Inspection Period”) to inspect, or cause to have inspected by
a Third Party designated by Paratek, any shipment of Products to determine
whether such shipment conforms to Specifications or otherwise breaches CIPAN’s
warranties set forth in this Agreement.  Paratek shall give CIPAN notice of
rejection (“Rejection Notice”) of any shipment of Products that, in whole or
part, failed to meet Specifications or which otherwise breached CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 6.1.

9.2.2If Paratek determines during the Inspection Period for a Product(s) that
such Product(s) did not conform to Specifications or otherwise breached CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 6.1, it shall notify CIPAN prior to [* * *].  Paratek’s
failure to timely deliver a Rejection Notice shall be deemed its acceptance of
the Product, unless a Latent Defect of such Product exists.   Paratek shall
accompany any Rejection Notice with reasonable supporting evidence in its
possession that shows that the Product delivered to Paratek by CIPAN was not
Manufactured in accordance with Specifications or otherwise breaches CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 6.1.

9.3Independent Testing.  

9.3.1 If Paratek delivers a Rejection Notice to CIPAN in respect of all or any
part of a shipment of Product(s), then the Parties shall have [* * *] from the
date of CIPAN’s receipt of such Rejection Notice to resolve any dispute
regarding whether all or any part of such shipment of the Product(s) was
Manufactured in conformance with Specifications and CIPAN’s warranties set forth
in this Agreement.  Either Party may request, in writing, at any time within
such [* * *] period that an independent laboratory (a “Laboratory”) be used to
determine whether the Product met Specifications at the time of delivery.  Such
Laboratory must be mutually acceptable to both Parties and shall meet all the
requirements of an outside laboratory as specified in the Quality
Agreement.  The determination of the Laboratory shall be binding upon the
Parties.

9.3.2If the Laboratory determines, or the Parties otherwise agree, that the
Product(s) met Specifications at the time of delivery, then Paratek shall (i)
pay to CIPAN the Supply Price invoiced for such Product(s) pursuant to Section
7.1, and (ii) pay to the Laboratory the amount of the fees charged by the
Laboratory for such testing, if applicable.

9.3.3If the Laboratory determines, or the Parties otherwise agree, that the
Product(s) did not meet Specifications at the time of delivery, then CIPAN shall
(i) reimburse Paratek for any Supply Price previously paid by Paratek for such
non-conforming Product(s), (ii) pay to the Laboratory the amount of the fees
charged by the Laboratory for such testing, if applicable (iii) dispose of the
non-conforming Product, at CIPAN’s expense, in accordance with Paratek’s
instructions, and (iv) re-initiate Manufacturing and supply of replacement
Product(s) conforming to Specifications as soon as reasonably practicable (but
in no event more than [* * *] following the Laboratory’s
determination).  Paratek shall pay to CIPAN the Supply Price for such
replacement Product(s) in accordance with Section 7.1.

- 13 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

9.4Latent Defects.  As soon as either Party becomes aware of a Latent Defect in
any Batch, such Party shall immediately notify the other Party thereof, and, at
Paratek’s election, the applicable Batch shall be deemed rejected as of the date
of delivery of such notice.  In such case, CIPAN shall, without limiting any
other remedies available to Paratek, (a) reimburse Paratek for any Supply
Price  previously paid by Paratek for such non-conforming Batch, (b) dispose of
the non-conforming Batch, at CIPAN’s expense, in accordance with Paratek’s
instructions, (c) Manufacture and supply of replacement Batch conforming to
Specifications as soon as reasonably practicable (but in no event more than [* *
*] following the discovery of the Latent Defect) and (d) reimburse Paratek for
any reasonable out-of-pocket costs incurred by Paratek relating to the
acceptance of returns from Paratek’s customers resulting from such
non-conforming Batch.  At its election, Paratek may recover undisputed amounts
to which it may become entitled under this paragraph by deducting such amounts
from amounts then due or that may subsequently become due to CIPAN from Paratek
hereunder.

9.5Samples and Record Retention.  CIPAN shall retain records and retention
samples of each Batch of Product for at least [* * *] and shall make the same
available to Paratek upon request. After the required holding period, CIPAN
shall provide written notice to Paratek and, at Paratek’s direction, shall
either destroy or otherwise disposition such retention samples at CIPAN’s
expense.  During and after the term of this Agreement, CIPAN shall assist
Paratek with respect to any complaint, issue or investigation relating to
Product.

9.6Government Inspections.  Each Party shall promptly notify the other Party if
such Party receives notice from a Regulatory Authority regarding a cGMP
investigation or other inspection with respect to a Product.  If CIPAN receives
advance notice of any such investigation, inspection or visit by any Regulatory
Authority to inspect the Facility or review the Manufacture of a Product, CIPAN
shall permit, to the extent permitted by applicable law, Paratek or its
representatives to be present during such visit, at Paratek’s expense.  Upon
Paratek’s request, CIPAN shall provide Paratek with a copy of any report issued
by such Regulatory Authority following such visit.  

9.7Recalls and Seizure.  

9.7.1Each Party shall keep the other Party promptly and fully informed of any
notification or other information whether received directly or indirectly which
might result in the Recall or Seizure of Paratek Product(s).  If either Party
determines that it is necessary to Recall any Paratek Product, it shall
immediately notify the other Party and CIPAN will collaborate with Paratek in
connection with any Recall or Seizure.  In any such situation, Paratek shall
have the right to make all final decisions regarding a Recall or Seizure of
Paratek Products.  

9.7.2CIPAN shall be liable for the out-of-pocket costs and expenses actually
incurred by Paratek as a result of any Recall or Seizure (including any Supply
Price paid for the Product incorporated in the relevant Paratek Product and any
in-process or finished Product that cannot be shipped due to the Recall or
Seizure), to the extent such Recall or Seizure results from [* * *].

9.7.3Paratek shall be liable for the out-of-pocket costs and expenses actually
incurred by CIPAN as a result of any Recall or Seizure to the extent such Recall
or Seizure results from [* * *].

- 14 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

10.

MANUFACTURING CHANGES

10.1Voluntary Changes.  

10.1.1Paratek may propose any change to the Manufacturing process, the
Manufacturing equipment, the Specifications, the Materials, the sources of
Materials or the Methods of Analysis  by delivering a written notice to CIPAN of
such proposed change.  Within ten (10) Business Days of receiving such notice,
CIPAN shall inform Paratek of any and all reasonable costs associated with
implementing such change and if Paratek agrees to reimburse CIPAN for such
costs, CIPAN shall implement such change as promptly as practicable in
consultation in Paratek; provided, however, that, if CIPAN notifies Paratek that
it has determined in good faith that such change is not in compliance with
applicable laws or regulations (including cGMP), the Parties shall submit such
dispute to a Third Party expert for resolution.

10.1.2 CIPAN shall not make any changes to the Manufacturing process, the
Manufacturing equipment, the Specifications, the Materials, the sources of
Materials or the Methods of Analysis without the prior written consent of
Paratek.  

10.2Required Changes.  If FDA or any other Regulatory Authority requests or
requires any change in the Manufacturing process, the Manufacturing equipment,
the Specifications, the Materials, the source of Materials or Methods of
Analysis with respect to any Product, the Parties shall promptly (but in no
event more than ten (10) Business Days after receipt of the Regulatory
Authority’s notice) meet and discuss an implementation plan for such change,
including the allocation of any associated reasonable costs for such change.  If
the Parties, after discussing the proposed change in reasonable good faith
negotiations, cannot agree on the plan for implementing such change, the costs
(or cost allocation) of implementing such change or CIPAN is technically or
financially incapable of making such change, [* * *].  Each Party agrees to
promptly forward to the other copies of any written communication received by
such Party from the FDA or any other Regulatory Authority that may affect the
Manufacture or supply of any Product as contemplated herein.

 

11.

INTELLECTUAL PROPERTY

11.1Ownership.

11.1.1Paratek shall have sole ownership of all Paratek Technology, including all
Paratek Improvements, and shall have the sole right to prosecute, maintain and
enforce such Paratek Technology in its sole discretion.  If, at any time before
or during the Term, CIPAN owns (solely or jointly) any Paratek Improvements,
CIPAN agrees to assign and does hereby assign all right, title and interest in
and to such Paratek Improvements to Paratek.  CIPAN shall, and shall cause its
Affiliates to, execute and deliver all requested assignments and other
documents, and take such other actions as Paratek may reasonably request, in
order to perfect and enforce Paratek’s rights in the Paratek Improvements.  

- 15 -



--------------------------------------------------------------------------------

Exhibit 10.28

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

Confidential

Execution Version

11.1.2CIPAN shall have sole ownership of all CIPAN Technology, including all
CIPAN Improvements, and shall have the sole right to prosecute, maintain and
enforce such CIPAN Technology in its sole discretion.  If, at any time before or
during the Term, Paratek owns (solely or jointly) any CIPAN Improvements,
Paratek agrees to assign and does hereby assign all right, title and interest in
and to such CIPAN Improvements to CIPAN.  Paratek shall, and shall cause its
Affiliates to, execute and deliver all requested assignments and other
documents, and take such other actions as CIPAN may reasonably request, in order
to perfect and enforce CIPAN’s rights in the CIPAN Improvements.  

11.1.3Except as expressly set forth in this Section 11.1, each Party shall own
all right, title and interest in and to: (a) any and all Inventions made solely
by its or its Affiliates’ employees, staff, agents or independent contractors in
connection with their activities under this Agreement; (b) any and all patent
rights claiming any Invention described in clause (a) of this Section 11.1.3;
and (c) any and all know-how embodied by or in any Invention described in clause
(a) of this Section 11.1.3.  Except as expressly set forth in this Section 11.1,
the Parties shall jointly own all right, title and interest in and to: (i) any
and all Inventions made jointly by the Parties or their respective Affiliates or
their or their Affiliates’ employees, staff, agents or independent contractors
in connection with their activities under this Agreement; (ii) any and all
patent rights claiming any Invention described in clause (i) of this Section
11.1.3; and (iii) any and all know-how embodied by or in any Invention described
in clause (i) of this Section 11.1.3 (such Inventions, patent rights and
know-how described in clauses (i) through (iii), the “Joint
Technology”).  Subject to the license grants set forth in this Agreement, each
Party shall be free to exploit, either itself or through the grant of licenses
to Third Parties (which Third Party licenses may be further sublicensable),
Joint Technology, throughout the world without restriction, without the need to
obtain further consent from the other Party, and without any duty to account or
payment of any compensation to the other Party.  Paratek shall have the sole
right to prosecute, maintain and enforce any patent rights within the Joint
Technology, in its sole discretion, provided that Paratek shall provide CIPAN
with a reasonable opportunity to review and comment on any patent filings (such
comments to be considered for implementation by Paratek in good faith) with
respect to the Joint Technology prior to submission thereof.  Inventorship shall
be determined in accordance with United States patent laws.

11.2Licenses.

11.2.1Subject to the terms and conditions of this Agreement, during the Term,
Paratek hereby grants to CIPAN, a non-exclusive, worldwide, non-transferable,
non-sublicensable, royalty-free license under the Paratek Technology, including
the Paratek Improvements, solely to the extent necessary for CIPAN to perform
its obligations under this Agreement and the Quality Agreement, for the sole
purpose of performing such obligations.

11.2.2CIPAN shall, and hereby does, grant to Paratek a non-exclusive, worldwide,
perpetual, irrevocable, sublicensable, royalty-free license under the CIPAN
Technology, including the CIPAN Improvements, (a) to the extent necessary to
effect any transfer of technology pursuant to this Agreement and (b) to conduct
Paratek’s business activities with respect to the Products and Paratek Products,
including the Manufacture and exploitation of the Products and Paratek Products
by Paratek, its Affiliates, Paratek Licensees or Third Parties[* * *].



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWO PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].

 

11.3Technology Transfer.  Promptly following the Effective Date, and thereafter
during the Term at least once per Calendar Quarter, or more often upon Paratek’s
reasonable request, CIPAN shall transfer to Paratek all CIPAN Technology,
Paratek Improvements and Joint Technology in CIPAN’s possession and not
previously transferred to Paratek, for the purpose of enabling Paratek to
exercise the license set forth in Section 11.2.2.

11.4[†]

11.5Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by CIPAN are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code.  CIPAN agrees that
Paratek, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of their rights and elections under the U.S. Bankruptcy Code
or any analogous provisions in any other country or jurisdiction.  The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against CIPAN under the U.S. Bankruptcy Code or any analogous provisions
in any other country or jurisdiction, Paratek shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in Paratek’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon Paratek’s written request
therefor, unless CIPAN elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a) above, following
the rejection of this Agreement by or on behalf of CIPAN upon written request
therefor by Paratek.  

 

- 17 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

12.

REPRESENTATIONS, WARRANTIES And covenants

12.1Representation and Warranties of Each Party.  Each of Paratek and CIPAN
hereby represents, warrants and covenants to the other Party hereto as follows:

12.1.1it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of incorporation or formation;

12.1.2the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and do not require
any shareholder action or approval;

12.1.3it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

12.1.4the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or by laws; or (iii) any order, writ, injunction or decree of any
court or governmental authority entered against it or by which any of its
property is bound; and

12.1.5it shall comply with all applicable laws and regulations relating to its
activities under this Agreement.

12.2Representations and Warranties of CIPAN.  CIPAN hereby further represents
and warrants to Paratek as follows:

12.2.1each Product at the time of delivery to Paratek (i) have been
Manufactured, stored and shipped in accordance with cGMP and all applicable
laws, rules, regulations or requirements; (ii) conform to the Specifications,
are free from defects and are merchantable; (iii) are not adulterated or
misbranded within the meaning of the FD&C Act; and (iv) have been shipped and
stored in accordance with the procedures set forth under this Agreement and the
Quality Agreement;

12.2.2as of immediately prior to the delivery of each Product to Paratek, CIPAN
has good and marketable title to all Products and Products are free from all
liens, charges, encumbrances and security interests; and

12.2.3CIPAN does not, at any time from and after the Effective Date, retain or
use the services of (a) any person debarred under 21 U.S.C. § 335a or (b) any
person who has been convicted of a crime as defined under the FD&C Act, in each
case in any capacity associated with or related to the Manufacture or supply of
Products or any service rendered to Paratek under this Agreement or the Quality
Agreement.

- 18 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

12.3Representation by Legal Counsel.  Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

12.4[* * *]

13.

INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE

13.1Indemnification.

13.1.1CIPAN shall indemnify, defend and hold harmless Paratek, its directors,
officers, employees and agents (collectively, the “Paratek Representatives”)
from and against all damages, losses, liabilities, expenses, claims, demands,
suits, penalties or judgments or administrative or judicial orders (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) to, from or in
favor of Third Parties to the extent resulting from or arising out of [* * *];
provided, however, that, in each case, CIPAN shall not be required to indemnify
pursuant to this Section 13.1.1 with respect to any Losses to the extent arising
from or related to [* * *].  The provisions of this Section shall survive the
termination or expiration of this Agreement.

13.1.2Paratek shall indemnify, defend and hold harmless CIPAN, its directors,
officers, employees and agents (collectively, the “CIPAN Representatives”) from
and against all Losses to, from or in favor of Third Parties to the extent
resulting from or arising out of [* * *]; provided, however, that, in each case,
Paratek shall not be required to indemnify pursuant to this Section 13.1.2 with
respect to any Losses to the extent arising from or related to [* * *].  The
provisions of this Section shall survive the termination or expiration of this
Agreement.

13.1.3Each Party and its directors, officers, employees or agents (an
“Indemnified Party”) shall promptly notify the other Party (the “Indemnifying
Party”), in writing, of any claim asserted or threatened against such
Indemnified Party for which such Indemnified Party is entitled to
indemnification hereunder from the Indemnifying Party.  With respect to any such
claim the Indemnified Party shall reasonably cooperate with and provide such
reasonable assistance to such Indemnifying Party as such Indemnifying Party may
reasonably request, and all reasonable out-of-pocket costs of such assistance
shall be paid by the Indemnifying Party.  Such reasonable assistance may include
providing copies of all relevant correspondence and other materials that the
Indemnifying Party may reasonably request. The obligations of an Indemnifying
Party under Sections 13.1.1 and 13.1.2 are conditioned upon the delivery of
written notice to the Indemnifying Party of any asserted or threatened claim
promptly after the Indemnified Party becomes aware of such claim, provided that
the failure of the Indemnified Party to give such notice or any delay thereof
shall not affect the Indemnified Party’s right to indemnification hereunder,
except to the extent that such failure or delay impairs the Indemnifying Party’s
ability to defend or contest any such claim.  The Indemnifying Party shall have
the right to assume the defense of any suit or claim for which indemnification
is sought. If the Indemnifying Party defends the suit or claim, the Indemnified
Party may participate in (but not control) the defense thereof at its sole cost
and expense. An Indemnifying Party may not settle a suit or claim, without the
consent of the Indemnified Party, if such settlement would (a) impose any
monetary obligation on the Indemnified

- 19 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

Party for which indemnification is not provided hereunder, (b) not include a
full release of claims with respect to the Indemnified Party (c) require the
Indemnified Party to submit to an injunction or (d) otherwise limit the
Indemnified Party’s rights under this Agreement. Any payment made by an
Indemnifying Party to settle any such suit or claim shall be at its (or its
insurer’s) own cost and expense.

13.2EXCEPT [* * *], IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS OR REVENUES) ARISING OUT OF, OR AS A RESULT OF, THE
SALE, DELIVERY, NONDELIVERY, SERVICING, USE OR LOSS OF USE OF THE PRODUCT,
REGARDLESS OF WHETHER SUCH CLAIM IS BASED ON BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE, STRICT TORT OR OTHER THEORY.

13.3Insurance.  CIPAN shall obtain and maintain insurance adequate to cover its
obligations under this Agreement, to the extent such obligations are insurable.
Without limiting the foregoing, CIPAN shall obtain and maintain the following
kinds of insurance with the minimum limits set forth below.

 

Kind of Insurance

Minimum Limits

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

[* * *]

Upon request, CIPAN shall furnish insurance certificates as directed by Paratek,
satisfactory in form and substance to Paratek, showing the above coverages, and
providing for at least ten (10) days’ prior written notice to Paratek by the
insurance company of cancellation or modification.  Paratek shall be named as an
additional insured on the CIPAN’s policies.  Coverage shall be procured with
carriers [* * *].

14.

TERM AND TERMINATION

14.1Term.  This Agreement shall commence on the Effective Date and continue,
with respect to each Product, unless sooner terminated as set forth below in
this Article 14 or in Article 16, for the duration of the Initial Term.  After
the Initial Term, this Agreement shall continue, with respect to each Product,
for successive Renewal Terms unless either Party shall have given written notice
of termination of this Agreement in its entirety or with respect to such Product
to the other Party not less than [* * *] prior to the expiration of the Initial
Term or the then-current Renewal Term.

14.2Termination for Material Breach. In the event that either Party breaches any
of its material obligations under this Agreement, the other Party may deliver
written notice of such breach to the breaching Party.  If the breaching Party
fails to cure such breach within [* * *] following its receipt of such notice,
the non-breaching Party may terminate this Agreement either in its entirety or
on a Product-by-Product basis with respect to the Product to which such breach
relates, by written notice to the breaching Party.

- 20 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

14.3Termination for Insolvency.  In the event that (i) either Party is declared
insolvent or bankrupt by a court of competent jurisdiction; (ii) either Party
files a voluntary petition of bankruptcy in any court of competent jurisdiction
or (iii) this Agreement is assigned by either Party for the benefit of
creditors, then the other Party may terminate this Agreement either in its
entirety or on a Product-by-Product basis by delivering written notice of
termination, effective immediately.  Such termination shall not give rise to the
payment of any penalty, damages or indemnity by the terminating Party.

14.4Effects of Termination.  

14.4.1Termination of this Agreement for any reason shall be without prejudice to
the right of either Party to receive all payments accrued and unpaid at the
effective date of such termination or expiration, without prejudice to the
remedy of either Party in respect to any previous breach of any of the
representations, warranties or covenants herein contained and without prejudice
to any other provisions hereof which expressly or necessarily call for
performance after such termination.  

14.4.2Upon termination of this Agreement for any reason, (i) at Paratek’s
request, CIPAN shall supply Paratek with its inventory of Materials, finished
Products and/or works-in-progress and, for requested items, Paratek shall pay
CIPAN [* * *]; (ii) all Paratek Materials and Confidential Information of
Paratek shall be returned to Paratek; and (iii) at Paratek’s request, CIPAN
shall return to Paratek all retention samples of Product.

14.4.3Promptly following either Party’s delivery of a notice of termination to
the other Party, CIPAN shall cooperate with Paratek to transfer and transition
supply of the Products to a Third Party supplier.  Upon Paratek’s request, CIPAN
shall cooperate with Paratek in the transfer of technology and know-how
necessary to Manufacture Products to such Third Party supplier, including
providing Paratek and the Third Party supplier with reasonable access to the
Facility and consulting services related to Manufacturing of the Product.  CIPAN
shall conduct such activities at [* * *] expense unless [* * *], in which case
[* * *].

14.4.4Notwithstanding anything to the contrary in this Agreement, if this
Agreement is terminated by Paratek for any reason, upon Paratek’s request, CIPAN
shall continue to Manufacture and supply Products to Paratek pursuant to this
Agreement until [* * *]. During such time as CIPAN is continuing to supply
Products to Paratek pursuant to this Section 14.4.4, Paratek shall continue to
make payments to CIPAN for such supply in accordance with this Agreement and,
for clarity, all terms of the Agreement relevant to CIPAN’s Manufacture and
supply of Products shall survive termination and remain in effect.

14.5Survival. The following provisions shall survive the expiration or
termination of this Agreement: Article 1 (Definitions) (solely to the extent
necessary to give meaning to other surviving sections), Section 7.4 (Payment)
and Section 7.5 (Taxes and Other Charges) (in each case, solely with respect to
payment obligations accruing prior to expiration or termination), Section 9.5
(Samples and Record Retention), Section 9.7 (Recalls and Seizure), Section 11.1
(Ownership of Intellectual Property), Section 11.2.2 (License to Paratek),
Section 11.4 (Compliance with Tufts License), Section 11.5 (Rights in
Bankruptcy), Section 13.1 (Indemnification), Section 13.2 (Third Party
Liability), Section 13.3 (Insurance) (for [* * *] following expiration or
termination of this Agreement), Section 14.4 (Effects of Termination), Article
15 (Confidentiality), Article 17 (Notices) and Article 18 (General). Without

- 21 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

limiting the foregoing, all of CIPAN’s obligations under this Agreement relating
to compliance with cGMP in respect of the Materials and Products shall continue
in force following expiration or termination of this Agreement according to the
requirements of cGMP.

15.

CONFIDENTIALITY

15.1Nondisclosure Obligation.  Each of CIPAN and Paratek shall use only in
accordance with this Agreement and shall not disclose to any Third Party the
Confidential Information received by it from the other Party pursuant to this
Agreement, without the prior written consent of the other Party.  The foregoing
obligations shall survive for a period of [* * *] after the termination or
expiration of this Agreement.  These obligations shall not apply to Confidential
Information that:

 

(i)

is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by business records;

 

(ii)

is at the time of disclosure or thereafter becomes published or otherwise part
of the public domain without breach of this Agreement by the receiving Party;

 

(iii)

is subsequently disclosed to the receiving Party by a Third Party who has the
right to make such disclosure; or

 

(iv)

is developed by the receiving Party independently of the Confidential
Information received from the disclosing Party and such independent development
can be documented by the receiving Party.

15.2Permitted Disclosures.  Each Party may disclose the other Party’s
Confidential Information to its employees and Affiliates on a need-to-know basis
and to its agents or consultants to the extent required to accomplish the
purposes of this Agreement; provided that the recipient Party obtains prior
agreement from such agents and consultants to whom disclosure is to be made to
hold in confidence and not make use of such Confidential Information for any
purpose other than those permitted by this Agreement.  Each Party may also
disclose the other Party’s Confidential Information as required by law,
regulation, rule, act or order of any governmental authority or agency to be
disclosed by a Party; provided that notice is promptly delivered to the other
Party in order to provide an opportunity to seek a protective order or other
similar order with respect to such Confidential Information and thereafter the
disclosing Party discloses to the requesting entity only the minimum
Confidential Information required to be disclosed in order to comply with the
request, whether or not a protective order or other similar order is obtained by
the other Party.  Each Party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own to ensure
that such employees, agents, consultants, and Affiliates do not disclose or make
any unauthorized use of the other Party’s Confidential Information.

- 22 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

15.3Disclosure of Agreement.  Neither CIPAN nor Paratek shall release to any
Third Party or publish in any way any non-public information with respect to the
terms of this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed, provided that
either Party may disclose the terms of this Agreement

 

(i)

to the extent required to comply with applicable laws, including the rules and
regulations promulgated by the United States Securities and Exchange Commission;
provided, further, that prior to making any such disclosure, the Party intending
to so disclose the terms of this Agreement shall (a) provide the non-disclosing
Party with written notice of the proposed disclosure and an opportunity to
review and comment on the intended disclosure which is reasonable under the
circumstances and (b) shall seek confidential treatment for as much of the
disclosure as is reasonable under the circumstances, including,  seeking
confidential treatment of any information as may be requested by the other
Party; or

 

(ii)

to one (1) or more Third Parties and/or their advisors in connection with a
proposed spin-off, joint venture, divestiture, merger or other similar
transaction involving all, or substantially all, of the Products, assets or
business of the disclosing Party to which this Agreement relates or to lenders,
investment bankers and other financial institutions of its choice solely for
purposes of financing the business operations of such Party; provided, further,
that either (a) the other Party has consented to such disclosure or (b) such
Third Parties have signed confidentiality agreements with respect to such
information on terms no less restrictive than those contained in this Article
15.

15.4Publicity.  All publicity, press releases and other announcements relating
to this Agreement or the transactions contemplated hereby shall be reviewed in
advance by, and shall be subject to the approval of, both Parties.

16.

FORCE MAJEURE

If the production, delivery, acceptance, or use of Products specified for
delivery under this Agreement, or the performance of any other obligation of one
of the Parties hereunder is prevented, restricted or interfered with by reason
of any cause or event beyond the reasonable control of such Party and without
the fault or negligence of such Party (a “Force Majeure Event”), the Party so
affected, upon prompt notice to the other Party, shall be excused from
performing such obligation during the continuance of such Force Majeure
Event.  If such Force Majeure Event continues for a period of [* * *] the other
Party may terminate this Agreement by notice in writing provided that such Force
Majeure Event is continuing.  The affected Party as a result of a Force Majeure
Event shall use all reasonable efforts, at its own expense, to eliminate the
Force Majeure Event and to resume performance as soon as practicable.

- 23 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

17.

NOTICES

17.1Ordinary Notices.  Correspondence, reports, documentation, and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, sent by facsimile,
overnight courier or by airmail to the employee or representative of the other
Party who is designated by such other Party to receive such written
communication at the address or facsimile numbers specified by such employee or
representative.

17.2Extraordinary Notices.  Extraordinary notices and communications (including
notices of termination, force majeure, material breach, change of address,
requests for disclosure of Confidential Information, claims or indemnification)
shall be in writing and sent to each Party by prepaid registered or certified
airmail, or by facsimile confirmed by prepaid registered or certified airmail
letter (and shall be deemed to have been properly served to the addressee upon
receipt of such written communication) to the address set forth in Section 17.3
or such other address as notified in writing by such Party to the other Party.

17.3Addresses.

If to Paratek:

Paratek Pharmaceuticals, Inc.

75 Park Plaza, 4th Floor

Boston, MA 02116

Attention: Vice President of Manufacturing

With a copy to:

Paratek Pharmaceuticals, Inc.

75 Park Plaza, 4th Floor

Boston, MA 02116

Attention: General Counsel

If to CIPAN:

CIPAN

Rua da Estação, n°42

2600-726 Castanheira do Ribatejo

Portugal

Attention: Chief Executive Officer

 

18.

GENERAL

18.1Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of [* * *] without giving effect to its conflict of laws
provisions.

- 24 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

18.2Escalation of Disputes.  In the event of any dispute relating to this
Agreement or the Quality Agreement, either Party may refer such dispute to the
Supply and Quality Committee for resolution.  If the Supply and Quality
Committee is unable to resolve such dispute within [* * *] of such referral,
either Party may escalate such dispute to each Party’s senior management for
resolution.  If each Party’s senior management is unable to resolve such dispute
within [* * *] of such escalation, either Party may commence arbitration
pursuant to Section 18.3.

18.3Arbitration.  Any dispute relating to this Agreement or the Quality
Agreement that cannot be resolved pursuant to Section 18.2 may be referred by
either Party to confidential arbitration in accordance with the ICC Rules of
Arbitration.  The arbitration hearing shall be held as soon as practicable
following submission to arbitration.  The arbitration hearing shall be held in
London, England.  The Parties shall request that the arbitration panel render a
formal, binding non-appealable resolution and award on each issue as
expeditiously as possible.  In any arbitration, the prevailing Party shall be
entitled to reimbursement of its reasonable attorneys’ fees and the Parties
shall use all reasonable efforts to keep arbitration costs to a
minimum.  Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets.

18.4Assignment.  This Agreement shall be binding upon and inure to the benefit
of each Party and their respective heirs, successors and permitted
assigns.  This Agreement shall not be assignable or transferable by either Party
hereto without the prior written consent of the other Party (such consent not to
be unreasonably withheld, conditioned or delayed), except that Paratek may
assign this Agreement without CIPAN’s consent to an Affiliate, a Paratek
Licensee or a successor in connection with the merger, consolidation,
reorganization or sale of all, or substantially all, of the Products, assets or
business to which this Agreement relates.  Any permitted assignee of this
Agreement shall agree in writing to comply with all obligations of the assigning
Party under this Agreement.  CIPAN shall not subcontract any of its work
hereunder without Paratek’s prior written consent and any such consent given by
Paratek shall not release CIPAN from its obligations hereunder.  For clarity,
any Change of Control of CIPAN shall be deemed an assignment of this Agreement
and subject to the provisions of this Section 18.4, regardless of the structure
of such Change of Control.

18.5Change of Control. During the Term, CIPAN will notify Paratek in writing if
at any time CIPAN reasonably anticipates that a Change of Control will occur in
the next thirty (30) days.  [* * *]

18.6Performance.  Each Party agrees to perform its obligations under this
Agreement, including under any Scope of Work, in a timely manner. CIPAN shall
allocate adequate resources to execute its obligations under this Agreement,
including under each Scope of Work.  CIPAN represents and warrants that all
Services shall be performed by qualified personnel in accordance with the
highest industry standards.

18.7Further Assurances.  Each Party shall duly execute and deliver or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement.

- 25 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

18.8Entire Agreement.  This Agreement, all Exhibits attached hereto, and the
Quality Agreement (as the same may be amended from time to time by the written
agreement of the Parties) constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersedes, as of the Effective
Date, all other documents, agreements, verbal consents, arrangements and
understandings between the Parties with respect to the subject matter hereof,
including that certain Non-Disclosure Agreement between the Parties dated as of
March 16, 2015, and that certain letter agreement between the Parties dated as
of February 18, 2016.  This Agreement shall not be amended orally, but only by
an agreement in writing, signed by both Parties that states that it is an
amendment to this Agreement.

18.9Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

18.10Independent Contractor.  CIPAN shall act as an independent contractor and
neither Party shall have any authority to represent or bind the other Party in
any way.

18.11No Waiver.  Any waiver by one Party of any right or such Party or
obligation of the other Party must be in writing and shall not operate as a
waiver of any subsequent right or obligation.

18.12Equitable Relief.  CIPAN acknowledges that any breach or threatened breach
by CIPAN of its obligations under this Agreement (including under any Scope of
Work) will cause irreparable harm to Paratek and  that money damages would not
be adequate to remedy such harm.  Therefore, in addition to any other remedies
available at law or in equity, Paratek shall be entitled to injunctive relief to
prevent any such breach, without proof of damages or posting of a bond.

18.13Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same agreement and shall become effective when one (1) or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart.  This Agreement, following its execution, may be delivered via PDF
copies or other form of electronic delivery, which shall constitute delivery of
an execution original for all purposes.

[Signature page follows.]

 

- 26 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

PARATEK PHARMACEUTICALS, INC.

 

By:

 

/s/ Evan Loh, MD

 

 

Name: Evan Loh, MD

 

 

Title: President

 

CIPAN  ̵̶  Companhia Industrial Produtora de AntibiÓticos, S.A.

 

By:

 

/s/ Teresa Alves /   /s/ Hector ARA

 

 

Name: Teresa Alves /   Hector ARA

 

 

Title: CEO /   President Board Directors

 




[Signature page to Manufacturing and Services Agreement]

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

EXHIBIT A

Prices

[* * *]

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE SIX PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [●].

 

 

EXHIBIT B

[●]

 